Duckworth, Chief Justice.
On motion of the defendant in a divorce, alimony, and custody case, after judgment but before the end of the term, to vacate and set aside the decree for alleged fraud and duress practiced on the court and the defendant by the plaintiff in obtaining her signature to an agreement as to custody and alimony, and consent to try the case at the first term, a rule nisi issued, and after a hearing the court denied the motion. The exception being to that judgment, and the evidence in the record, on the issue of whether or not any fraud or duress existed in thus obtaining the decree, being in conflict, this court can not hold that the lower court abused its discretion in denying the motion. See Tyler v. Eubanks, 207 Ga. 46 (1) (60 S. E. 2d 130), and cases cited therein at page 50.

Judgment ‘affirmed.


All the Justices concur.